Citation Nr: 0417659	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  00-22 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from April 1963 to April 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in July 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California, which denied service connection 
for a bipolar disorder and denied a TDIU.  The veteran 
entered a notice of disagreement with this decision in August 
2000; the RO issued a statement of the case in September 
2000; and the veteran entered a substantive appeal, on a VA 
Form 9, which was received in October 2000.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, obtained all relevant evidence designated by the 
appellant, and provided a VA medical examination and opinion 
in order to assist in substantiating the claims for VA 
compensation benefits.

2.  The veteran gave the same history of excessive worry or 
depression upon entry and separation from service, but such 
was not treated and an underlying psychiatric disorder was 
not diagnosed during service or for many years thereafter; 
mental status examinations upon entry onto active duty and at 
the time of the veteran's separation from service were 
normal; a bipolar disorder was first diagnosed in 1984. 

3.  The veteran's bipolar disorder did not manifest to a 
compensable degree within one year of service separation, he 
has not experienced continuous symptomatology of bipolar 
disorder in the post-service period; and the weight of the 
competent medical evidence demonstrates that the veteran's 
bipolar disorder was not present until many years after 
service and is not linked to any incident of active service. 

4.  The veteran's only service-connected disability, a post-
operative appendectomy scar, does not preclude him from 
engaging in all types of substantially gainful employment 
consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The veteran's bipolar disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2003).

2.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment and, in the present case, compliance is required 
with the notice and duty to assist provisions contained 
therein.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
veteran of what must be demonstrated to establish entitlement 
to service connection for a bipolar disorder and a TDIU.  In 
letters to the veteran dated in May 2003, July 2003, and 
December 2003, the RO informed the veteran of the evidence 
needed to substantiate the service connection and TDIU 
claims.  The RO advised the veteran that VA would request any 
information or evidence the veteran wanted VA to obtain, and 
any medical evidence from his doctors about which he told VA, 
and requested the veteran to provide information regarding 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) and 
a VA Form 21-4138 for this purpose.  Thus, the veteran has 
been advised which portion of evidence is to be provided by 
him and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  These documents show that the 
appellant was notified of the evidence needed to substantiate 
his claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Quartuccio, 
16 Vet. App. at 183; Pelegrini, supra. 

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA afforded the veteran a psychiatric 
examination in March 2003 that included a medical etiology 
opinion.  The record contains a competent opinion addressing 
the contended nexus between the veteran's currently diagnosed 
bipolar disorder and service.  The medical evidence is 
sufficient to decide this appeal and there is no further duty 
to provide an examination or medical opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further notice to the 
veteran or assistance in acquiring additional evidence is 
required by the new statute and regulations.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini II)), the 
Court of Appeals for Veterans' Claims (Court) held that a 
VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decision that is 
the subject of this appeal.  However, the original RO 
decision that is the subject of this appeal was entered in 
July 2000, before the enactment of VCAA.  Obviously, VA could 
not have informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant; the Court noted that the 
doctrine of harmless error is to be used only "when :a 
mistake of the administrative body is one that clearly had no 
bearing on the procedure used or the substance of decision 
reached"' (quoting Braniff Airways v. CAB, 379 F.2d 453, 466 
(D.C. Cir. 1967) (emphasis added)).  See also 38 U.S.C. 
§ 7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that VCAA was not in existence at the 
time of the July 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  

Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  In 
addition to the fact that VCAA provisions were subsequently 
considered and complied with, there is no indication that 
there is any additional evidence to obtain, and there has 
been a complete review of all the evidence of record.  See 
38 U.S.C. § 7261(b)(2) (West 2002); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error").  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  
Substantially complete applications were received in April 
1999 (service connection for a bipolar disorder) and August 
1999 (TDIU).  Thereafter, in a rating decision dated in July 
2000, the claims were denied.  Only after that rating action 
was promulgated did the AOJ, in May 2003 (and again in July 
2003 and December 2003) provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  A claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  In its VCAA notice letters, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of "any other evidence or 
information that you think will support your claim."  In a 
letter informing the veteran that his appeal had been 
certified to the Board, the RO informed him that he could 
submit additional evidence concerning his appeal within 90 
days of the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Moreover, in a 
recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his  
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  No additional assistance or 
notification to the veteran is required based on the facts of 
the instant case, there has been no prejudice to the veteran 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).
 
II.  Service Connection for a Bipolar Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  Generally, 
for the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2003).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, certain chronic diseases, including psychoses, 
may be legally presumed to have been incurred during service 
if manifest to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

The veteran previously contended that his psychiatric 
disorder was post-traumatic stress disorder; service 
connection for PTSD was denied in 1993.  In April 1999, the 
veteran claimed service connection for his "mental 
condition."  Essentially, the veteran contends that his 
currently diagnosed bipolar disorder is related to modulating 
feelings of aggression and violence during his active duty 
service.  The veteran submitted a private medical opinion to 
the effect that one could postulate the veteran had a 
preexisting underlying bipolar affective disorder prior to 
service, and that this underlying disorder was aggravated by 
service. 

After a review of all the lay and medical evidence of record, 
whether or not specifically cited, the Board finds that the 
veteran did not experience chronic bipolar symptomatology or 
a chronic disability of bipolar disorder during service.  The 
service medical record reflects that at both the service 
entrance examination in April 1963 and the service separation 
examination in March 1966 the veteran checked the block to 
indicate that he had experienced "depression or excessive 
worry."  The veteran was found to be psychiatrically normal 
both at the service entrance examination and at the service 
separation examination.  Service medical records are 
otherwise negative for any evidence of psychiatric 
complaints, findings, or diagnoses, and are negative for any 
evidence of a bipolar affective disorder.  As explained 
below, the preponderance of post-service competent opinion is 
against a diagnosis of a bipolar disorder until many years 
after service.  Based on this evidence, the Board finds that 
during the veteran's service there was no combination of 
manifestations sufficient to identify a disability or disease 
entity of bipolar disorder so as to establish chronicity of 
such claimed disorder during service.  38 C.F.R. § 3.303(b). 

The service medical record evidence shows that the veteran 
had a history of excessive worry or depression symptoms prior 
to service and at the time of separation from active duty.  
However, no underlying psychiatric disorder was diagnosed 
before, during, or for many years after service.  The pre-
enlistment and separation examinations included a clinical 
evaluation of the veteran's mental status and both 
evaluations were reported as normal.  The veteran's history 
of in-service feelings of "difficulty processing violence 
and aggression" was first presented 18 years after service 
separation, and is unsupported by the service medical record 
evidence and personnel evidence, the latter reflecting that 
the veteran's military service was successful.  No 
psychiatric disorder was diagnosed during service or for many 
years thereafter. 

If, as in this veteran's case, chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  See 
38 C.F.R. § 3.303(b) (2003).  In this case, the evidence of 
record reflects that the veteran's bipolar disorder did not 
manifest to a compensable degree within one year of service 
separation.  A letter dated in May 1992 from a private 
psychiatrist reflects that the veteran was first seen in the 
1970s for an adjustment disorder with symptoms of anxiety and 
depression (along with PTSD).  Post-service treatment records 
reflect that the veteran was first diagnosed with bipolar 
disorder in 1984, which is, notably, about 18 years after 
service separation.  For these reasons, the Board finds that 
the veteran did not experience continuous psychiatric 
symptomatology, including symptomatology associated with 
bipolar disorder, in the post-service period until many years 
after service separation.  

The medical evidence shows no diagnosis of a psychiatric 
disorder, to include a bipolar disorder, during service or 
for many years thereafter, and no continuous post-service 
psychiatric symptomatology.  However, service connection may 
still be established if the weight of the competent medical 
evidence demonstrates that the veteran's bipolar disorder is 
etiologically related to his active service.  See 38 C.F.R. § 
3.303(d).  Where, as in this veteran's case, there is a 
difference of medical opinion, the United States Court of 
Appeals for Veterans Claims (Court) has stated that "[i]t is 
the responsibility of the BVA . . . to assess the credibility 
and weight to be given the evidence."  Hayes v. Brown, 5 
Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992)).  With regard to the weight to 
assign to medical opinions, the Court has held that "[t]he 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches . . . As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the province of 
the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993); see also Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001) (it is not error for the Board to favor 
the opinion of one competent medical expert over that of 
another when the Board gives an adequate statement of reasons 
and bases);  Winsett v. West, 11 Vet. App. 420 (1998) (Court 
affirmed the Board's decision which weighed two medical 
opinions, from an expert and a treating physician); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one 
medical opinion over another is not error); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992) (Board may not ignore 
the opinion of a treating physician, but is free to discount 
the credibility of that statement).  The United States Court 
of Appeals for the Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service, in this 
veteran's case, the Board finds that, in this case, the 
weight of the competent medical evidence demonstrates that 
the veteran's bipolar disorder was not present until many 
years post-service and is not etiologically related to his 
active service.  See 38 C.F.R. § 3.303(d).  The evidence 
weighing in the veteran's favor includes a July 1999 letter 
by a private physician, D.A., M.D., that includes the opinion 
that the veteran's bipolar disorder would have been present 
prior to military service; the history by the veteran of the 
onset of violent feelings during service; and the opinion 
that the veteran's preexisting mental condition "was 
aggravated by his military service."  The basis of Dr. 
D.A.'s opinion is that the veteran's bipolar disorder "would 
have been present prior to his military service" and that 
the veteran somehow had "great difficulty processing 
violence and aggression" while in service.  

The evidence weighing against the veteran's claim includes a 
March 2003 VA medical examination report and medical opinion.  
At a March 2003 VA compensation examination, the veteran 
reported that his first psychiatric contact probably occurred 
at age 16; he was a good soldier during service and was 
offered officer candidate school, which he declined; he 
underwent marital counseling after service in the 1970s, but 
first saw a psychiatrist on a regular basis beginning in 
1984; and he had worked as a management accountant for an 
insurance company for over 18 years before he retired with 
disability retirement in 1986 because of his bipolar 
disorder.  The examiner indicated that he reviewed in detail 
the veteran's claims file, including a July 1999 letter from 
a private physician, and that the records of pre-service 
psychiatric visit were not of record.  Examination resulted 
in an Axis I diagnosis of bipolar disorder.  The examining VA 
psychologist offered the opinion that, because there was no 
real evidence of bipolar disorder in service or for many 
years after service, the history of record was an 
insufficient basis to conclude that the bipolar disorder was 
related to service. 

With regard to the bases for Dr. D.A.'s opinion, the record 
reflects no diagnosis of bipolar disorder prior to service, 
but only one psychiatric evaluation that is not of record, 
and of which the veteran reports did not even result in a 
finding of psychiatric abnormality.  Whatever genetic or 
other predisposition for bipolar disorder Dr. D.A. believes 
the veteran had prior to service, the contemporaneously 
recorded evidence of record reflects only that, prior to 
service, the veteran had experienced feelings of excessive 
worry or depression; it does not otherwise reflect any 
preexisting bipolar disorder.  In addition, as the analysis 
above demonstrates, the service medical records and the 
veteran's successful performance in service reflect no 
evidence of "great difficulty processing violence and 
aggression" while in service as assumed by Dr. D.A.  
Further, the absence in the service medical records of 
psychiatric complaints, findings, or diagnoses during 
service, and the same complaints or history and clinical 
findings (normal) at both service entrance and service 
separation, reflect that the veteran's preexisting feelings 
of excessive worry or depression did not in fact increase in 
severity during service and, more importantly, such symptoms 
were not attributed to an underlying psychiatric diagnosis 
prior to or during service.  It is again pertinent to note 
that the pre-enlistment and separation examinations included 
a clinical evaluation of the veteran's mental status and both 
evaluations were reported as normal.   

Because Dr. D.A.'s opinion is based in large part on an 
inaccurate history of the preexistence of bipolar disorder, 
and of increased bipolar disorder during the veteran's 
service, the probative value of this opinion is 
proportionally diminished.  The Court has held that the Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran where that history is 
unsupported by the medical evidence.  See Boggs v. West, 11 
Vet. App. 334, 340 (1998).  The Court has held that, while an 
examiner can render a current diagnosis based upon his 
examination of the veteran, without a thorough review of the 
record, an opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
effect, it is mere speculation.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Here, Dr. D.A.'s opinion is accorded 
some weight, as the report of the pre-enlistment examination 
did include the veteran's history of excessive worry or 
depression symptoms, albeit accompanied by a normal mental 
status examination and the absence of a diagnosis of a 
psychiatric disorder, but it is far outweighed by the March 
2003 VA psychiatrist's opinion for the reasons outlined 
below.  

With regard to the weight to assign the VA examiner's March 
2003 opinion, the Board finds that the VA examiner's opinion 
is of more probative value because it is based on a recent 
examination of the veteran, a more thorough review of the 
claims file, and a more thorough and accurate history 
consistent with the factual findings indicated above in this 
decision - that the veteran did not experience a chronic 
disability of bipolar disorder during service; the 
preexisting excessive worry or depression was not attributed 
to a diagnosis of a psychiatric disorder; the clinical 
evaluation of the veteran's mental status was reported as 
normal both upon entry onto active duty and at the time of 
his separation from service, the veteran's bipolar disorder 
was not diagnosed until 18 years after service, and there is 
no medical evidence to show that the veteran experienced 
continuous symptomatology of bipolar disorder in the post-
service period.  The bases for the VA examiner's opinion 
included that there was no real evidence of bipolar disorder 
prior to service, in service, or for many years after service 
until 1984.  For these reasons, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a bipolar disorder, and finds that 
the claimed bipolar disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309. 


III.  TDIU

The record reflects that the veteran is currently service 
connected for a post-operative appendectomy scar that is 
rated as noncompensably disabling.  Service connection has 
been denied for PTSD and a bipolar disorder. 

The veteran contends that he is entitled to a TDIU due to his 
service-connected disability.  He contends that his (non-
service-connected) bipolar disorder renders him "severely 
mentally disabled."  At a VA examination in March 2003, the 
veteran reported that he was in receipt of disability 
retirement since 1986 because of bipolar disorder.  The 
veteran's representative essentially asserts that, because 
the veteran is unemployable due to a diagnosed bipolar 
disorder, the main issue of contention is whether or not the 
bipolar condition is service-connected.

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGC 75-91.  The issue is whether the 
veteran's service-connected disability or disabilities 
preclude him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  See Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, 
the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  

In determining whether the veteran is entitled to a TDIU, 
neither the veteran's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the central inquiry in 
determining whether a veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, 5 Vet. App. 524.  

The issue is whether the veteran's only service-connected 
disability of a post-operative appendectomy scar (rated as 
noncompensably disabling) precludes him from securing or 
following substantially gainful employment.  

After a review of the evidence of record, the Board finds 
that the weight of the evidence is against the veteran's 
claim for a TDIU.  The Board finds that the veteran's 
service-connected disability of a post-operative appendectomy 
scar does not preclude him from engaging in all types of 
substantially gainful employment consistent with his 
education and occupational background.  The evidence of 
record demonstrates that the veteran is unemployable due to a 
non-service-connected disability of bipolar disorder.  For 
this reason, the Board finds that the criteria for the 
assignment of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 
4.16.  

The Board has considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal; however, as the preponderance of the 
evidence is against the veteran's claims, the record does not 
demonstrate an approximate balance of positive and negative 
evidence as to warrant the resolution of either of these 
issues on that basis.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102. 


ORDER

Service connection for a bipolar disorder is denied.

A TDIU is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



